—In an action, inter alia, to recover damages for breach of a lease, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 22, 1997, which denied their motion for partial summary judgment on their cause of action, inter alia, to recover damages for the unauthorized practice of law asserted against the defendants Coach Realtors and Angela Nelson.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion for partial summary judgment inasmuch as they failed to demonstrate, as a matter of law, that the defendants Coach Realtors and Angela Nelson engaged in the unauthorized practice of law.
We express no opinion as to whether the plaintiffs can maintain a private cause of action seeking to recover damages for the unlawful practice of law since that issue was not raised or addressed by the parties. Bracken, J: P., O’Brien, Santucci and Altman, JJ., concur.